Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río,
a la cual se une el Juez Asociado Señor Rebollo López.
El recurso de autos nos daba la oportunidad de expre-sarnos, en primer lugar, sobre las facultades y deberes del Secretario de Salud conforme a la Ley Núm. 56 de 21 de junio de 1969 (24 L.P.R.A. sec. 61 et seq.) (en adelante Ley 56), y si el Municipio de Caguas (en adelante Municipio) posee la autoridad en ley para, mediante ordenanzas mu-nicipales, fijar las tarifas que cobrará en sus facilidades de salud. En segundo lugar, si el Municipio, conforme a la See. 6 de la Ley Núm. 52 de 2 de julio de 1985 (24 L.P.R.A. see. 74f) (en adelante Ley 52), tiene que crear una cuenta especial para los fondos que recobre por los servicios prestados a pacientes solventes en un centro de salud operado por el Municipio exclusivamente con fondos municipales. No obs-tante, la mayoría de este Tribunal lacónicamente resuelve *912que los empleados demandantes, aquí recurridos, carecen de legitimación activa para incoar la presente acción y, en consecuencia, desestima la demanda. Veamos en detalle.
H-i
El caso de autos gira en torno a un Centro de Diagnós-tico y Tratamiento (en adelante CDT) construido en 1982 por el Municipio en terrenos de su propiedad. Desde sus inicios, el CDT opera únicamente bajo la administración del Municipio, el cual aporta los recursos necesarios para su funcionamiento y es patrono de todos los empleados que allí trabajan(1)
Mediante ordenanzas municipales, la Asamblea Municipal de Caguas (en adelante Asamblea Municipal) fijó los costos razonables a cobrar por los servicios de asistencia médico-hospitalaria brindados en el CDT. Véanse: Mun. Caguas, P.R., Ordenanza Municipal Núm. 7 (4 de agosto de 1982); Mun. Caguas, P.R., Ordenanza Municipal Núm. 30 (22 de junio de 1987); Mun. Caguas, P.R., Ordenanza Municipal Núm. 4 (8 de julio de 1997). Entre otras cosas, en las ordenanzas aprobadas por la Asamblea Municipal se establece que el CDT opera exclusivamente con fondos del Municipio, sin aportación alguna del Gobierno Estatal. En la Ordenanza Municipal Núm. 4, supra, la Asamblea Municipal expresa que está facultada para determinar las ta-rifas a cobrar en el CDT, en vista de que “[l]a Ley Número 81, del 30 de agosto de 1991, conocida como la Ley de Mu-*913nicipios Autónomos del Estado Libre Asociado de Puerto Rico faculta a la Asamblea Municipal a autorizar la impo-sición de contribuciones sobre la Propiedad, Tasas Especia-les, Arbitrios, Tarifas, derechos o impuestos dentro de los límites jurisdiccionales del Municipio”.
El 26 de marzo de 1997 varios empleados del Departa-mento de Salud Municipal personal de oficina, enfermeras, técnicos de salud, médicos, dentistas, paramédicos (en ade-lante recurridos), entre otros presentaron ante él Tribunal de Primera Instancia (en adelante TPI) una. petición de interdicto, de mandamus y cobro de dinero contra el Mu-nicipio, su alcalde, el Departamento de Salud de Puerto Rico (en adelante Departamento), su Secretaria y el Estado Libre Asociado de Puerto Rico (en adelante E.L.A.). Aduje-ron, en síntesis, que el Municipio y su alcalde no cumplie-ron con el deber ministerial de crear un fondo especial para el control del dinero obtenido a través de la facturación de los servicios prestados en el CDT a personas no indigentes, el cual debía usarse para la operación del CDT, incluso para el mejoramiento de sueldos y condiciones de trabajo de los empleados.
Respecto al Departamento y a la Secretaria, argüyeron que éstos, al no efectuar una supervisión adecuada para el establecimiento del referido fondo, faltaron a su deber ministerial como custodios de la política pública recogida por la Ley 56, supra, según enmendada.(2) En vista de ello, los recurridos alegaron que ellos le eran financieramente res-ponsables por cualquier suma de la cual el Municipio no fuese responsable.
Así las cosas, el TPI señaló vista para el 30 de abril de 1997. Previo a la celebración de la vistá, el Municipio y el Departamento sometieron sendas mociones de *914desestimación. El Municipio y su alcalde, por su parte, sos-tuvieron que la Ley 52, supra, no le aplicaba al CDT. En esencia, fundamentaron su contención en que, contrario a lo expuesto en este estatuto, el Departamento y el Munici-pio no administraban conjuntamente el CDT, sino que éste operaba únicamente bajo la dirección del Municipio, in-cluso que el Departamento no aportaba fondos de tipo alguno. El Departamento adujo, inter alia, que el CDT en cuestión pertenece al Municipio y que no tenía relación alguna con éste.(3) Como señalara la mayoría, ninguno de ellos cuestionó la legitimación activa de los empleados aquí recurridos para incoar el pleito.
Llegado el día del señalamiento, “[l]as partes estipula-ron que nunca ha mediado un convenio entre el municipio de Caguas y el Departamentod [sic] de Salud para la ope-ración del C.D.T. También estipularon que en términos de la creación de una cuenta especial para el manejo de los dineros que se recaudan en dicho centro con fines de rein-vertir el dinero en la operación de las facilidades, inclu-yendo el mejoramiento de los sueldos y condiciones de tra-bajo de los empleados, no han seguido” las disposiciones de la See. 6 de la Ley 52, supra.(4) Tras escuchar los argumen-tos esgrimidos por las partes, el TPI acogió las solicitudes del Municipio y del Departamento y, por lo tanto, dictó una sentencia que desestimó la demanda el 5 de mayo de 1997. Concluyó que la Ley 52, supra, no aplicaba al CDT, ya que el Departamento y el Municipio nunca lo administraron en conjunto.
Inconform.es, el 16 de mayo de 1997, los recurridos acu-dieron ante el Tribunal de Circuito de Apelaciones (en ade-lante TCA) para impugnar el dictamen. El TCA, mediante Sentencia de 15 de abril de 1998, revocó la sentencia del *915TPI, declaró con lugar la demanda y le ordenó al alcalde abrir una cuenta especial para el control de los fondos, con-forme a la Ley 56, supra. El TCA, aun cuando reconoció que el CDT era sui generis porque funcionaba exclusiva-mente con fondos municipales y no existía convenio alguno para su administración conjunta, concluyó que la Ley 56, supra, aplicaba al Municipio ya que tenía como propósito integrar y armonizar los servicios de salud provistos por el Estado y los municipios a la población. Indicó que, al fun-damentarse el Municipio en la Ley 56, supra, para generar ingresos y descartar las otras disposiciones de la ley, no se cumplía con la política pública recogida en el estatuto,(5) por lo que coligió que el Municipio “opera [ba] un sistema de salud contrario a las expectativas que dispone la Ley 56 en cuanto al cobro y distribución de los fondos”.(6) Por úl-timo, dispuso que aunque el CDT ha funcionado única-mente con fondos municipales, la Secretaria de Salud po-see autoridad conforme a la Ley 56, supra, para instrumentarla e intervenir con el Municipio.
Oportunamente, el 13 de mayo de 1998, el Municipio presentó una moción de reconsideración ante el TCA en la que argüyó, entre otras cosas, que el TCA debió devolver el caso para que se celebrara una vista ya que se extralimitó al declarar con lugar la demanda cuando sólo tenía ante su *916consideración una solicitud de desestimación y no se rea-lizó una vista evidenciaría en relación con la causa de ac-ción de cobro de dinero(7) Los recurridos se opusieron(8) y, posteriormente, presentaron varias mociones, las cuales el TCA no acogió.(9)
El 8 de octubre de 1998 el TCA dictó una resolución en reconsideración. Referente al planteamiento de devolver el caso para la celebración de una vista a los fines de deter-minar si los recurridos tenían una causa de acción en cobro de dinero, el TCA señaló que el Municipio no podía levan-tar tal argumento ya que sometió el asunto “como una cuestión de derecho para que se resolviera la única contro-versia que presenta este caso, la aplicabilidad de la Ley 56 y sus consecuencias jurídicas”(10) Ello, máxime cuando presentó una moción de desestimación (acogida por el TPI como una moción de sentencia sumaria), estipuló los he-*917chos objeto de la controversia y no solicitó un plazo para contestar la demanda, comenzar un descubrimiento de prueba y solicitar la realización de una vista.
Además, el TCA indicó que las ordenanzas municipales que fijaban las tarifas que se cobrarían a las personas sol-ventes eran válidas, pues son un ejercicio legítimo en be-neficio de la salud de los ciudadanos del Municipio. Añadió, no obstante, que esas ordenanzas implicaban un cumpli-miento parcial con la Ley 56, supra, y que, bajo el derecho vigente, los municipios, por sí solos, no tenían el poder para establecer las tarifas y cobrarle a las personas solven-tes parte de los gastos por los servicios prestados. Por. lo tanto, el TCA ordenó, entre otras cosas, que el Municipio estableciese un plan para el manejo y la distribución del dinero recaudado y obtuviese la aprobación de la Secreta-ria de Salud para fijar las tarifas de los servicios brindados. Finalmente, modificó la sentencia para devol-ver el caso al TPI para la realización de una vista a los efectos de determinar: (1) la cantidad cobrada desde la vi-gencia de las ordenanzas municipales; (2) la suma a con-signar en el fondo especial, y (3) la aportación del Depar-tamento conforme al plan de trabajó y presupuesto que presente el alcalde.
En vista de ello, el Municipio acudió ante nos, vía cer-tiorari, e imputó la comisión de los siguientes errores:
A. Erró grave y manifiestamente el Honorable Tribunal de Circuito de Apelaciones al determinar que son de aplicación al Municipio de Caguas las disposiciones de la Ley Núm. 56 del 21 de junio de 1969, 24 L.P.R.A. sec. 61 y la Núm. 52 del 2 de julio de 1985, 24 L.P.R.A. see. 74, so pretexto de hacer cumplir una política pública.
B. La determinación del Tribunal de Circuito de Apelaciones menoscaba indebidamente la autonomía municipal que am-para al Municipio de Caguas conforme la Ley Núm. 81 del 30 de agosto de 1991, conocida como “Ley de Municipios Autóno-mos”, 21 L.P.R.A. see. 4001 et seq.
*918HH hH
De forma escueta, el Municipio argüyó que los recurri-dos carecen de legitimación activa porque no han sufrido daño alguno. En vista de tal señalamiento, nos corres-ponde determinar sus méritos, toda vez que éste constituye la médula de la Sentencia de este Tribunal. Veamos.
Constituye norma reiterada que un demandante posee legitimación activa si cumple con los siguientes requisitos: (1) ha sufrido un daño claro y palpable; (2) el referido daño es real, inmediato y preciso, y no abstracto o hipotético; (3) existe conexión entre el daño sufrido y la causa de acción ejercitada, y (4) la causa de acción surge bajo el palio de la Constitución o de una ley. Véanse: Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000); Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón, et al., 131 D.P.R. 593 (1992).
Los requisitos de acción legitimada deben ser interpre-tados de forma flexible. Véanse: Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989); Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Solis v. Muni-cipio de Caguas, 120 D.P.R. 53 (1987). “La doctrina de le-gitimación activa se interpreta amplia y liberalmente cuando la demanda es contra las agencias y los funciona-rios gubernamentales.” García Oyóla v. J.C.A., 142 D.P.R. 532, 539 (1997). Cuando se cuestiona la legitimación del demandante, “debemos asumir que las alegaciones son ciertas y evaluar su causa de acción de la manera más favorable para el demandante”. Col. Peritos Elec. v. A.E.E., supra, pág. 332. Véase Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 567.
Los demandantes y recurridos en este pleito son em-pleados del Departamento que laboran en el CDT como oficinistas, enfermeras, técnicos de salud, médicos, dentis-tas y paramédicos, entre otros. En síntesis, éstos alegan que el Municipio y demás demandados no han cumplido *919con las disposiciones de la Ley 56, supra, y la Ley 52, supra. En específico, los recurridos exigen que se cumplan las disposiciones referentes a la creación de un fondo especial, el cual ellos entienden que debe ser utilizado para la operación del CDT, incluso para el mejoramiento de suel-dos y condiciones de trabajo de los empleados.
Estos fundamentan sus reclamaciones a tenor con la See. 4 de la Ley 56 (24 L.P.R.A. see. 61c), y de la See. 6 de la Ley 52 (24 L.P.R.A. sec. 74f). Respecto a la utilización de los fondos recaudados por las instituciones de salud, las disposiciones concernidas establecen lo siguiente:
Los fondos recaudados bajo esta sección que ingresen al Fondo de Salud serán utilizados, sujeto a las prioridades que establezca el Secretario de Salud, en el mejoramiento de los sueldos del personal y de los servicios y facilidades de salud en que se han recaudado. 24 L.P.R.A. sec. 61c.
Los fondos que recobre la facilidad de pacientes solventes serán distribuidos en proporción a la cantidad aportada por el municipio y el Departamento de acuerdo a las disposiciones de las secs. 74a a 74u de este título, transfiriendo al Departa-mento los fondos correspondientes a éste. Los fondos que co-rrespondan al municipio serán utilizados única exclusiva-mente para la operación de la facilidad, incluyendo el mejoramiento de los sueldos y condiciones de trabajo de los empleados. (Énfasis suplido.) 24 L.P.R.A. sec. 74f.
Entiende la mayoría de este Tribunal que de la trans-crita disposición se desprende que el Municipio tiene dis-creción para disponer de los fondos que le correspondan entre las múltiples necesidades que la operación de un CDT representa, y que esa discreción descansa en la potes-tad que tiene de escoger en cuál de las dos categorías in-vierte lo obtenido. O sea, que “ [1] a [citada] ley limita el uso de los fondos a dos propósitos: (1) la operación de la facili-dad, o (2) el mejoramiento de sueldos o condiciones de trabajo”. (Énfasis suplido.) Sentencia, pág. 909. A la luz de dicho razonamiento, inherentemente errado, concluye que “los empleados no pueden reclamar un daño por la actúa-*920ción del Municipio, ya que la creación del fondo no impli-cará que éstos necesariamente verán aumentados sus salarios”. íd., págs. 909-910.
El análisis que hace la mayoría sobre la citada disposi-ción legal soslaya los más elementales principios de herme-néutica, consagrados en ios Arts. 14 y 15 del Código Civil(11) a los efectos de que cuando “la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menosprecia-da”, y que “[l]as palabras de una ley deben ser general-mente entendidas en su más corriente y usual significa-ción, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”. Cónsono con la técnica analítica judicial que incorpora el uso del diccionario como fuente confiable pará determinar el significado de una palabra (Castillo v. Depto. del Tra-bajo, 152 D.P.R. 91 (2000)), el término “incluyendo”, el cual tiene su raíz en el término “incluir”, se define como “[p]oner algo dentro de otra cósa o dentro de sus límites”. }Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, Vol. II, pág. 1583. Así, cuando el legis-lador redactó la See. 6 de la Ley 52, supra, al insertar el “incluyendo”, pretendió hacer énfasis en que los fondos co-rrespondientes al municipio debían de ser destinados ex-clusivamente para la operación de la facilidad, y que el concepto genérico de “operación de la facilidad” debía com-prender o abarcar, por designación específica del legisla-dor, el mejoramiento de los sueldos y las condiciones de trabajo de los empleados. El término “incluyendo” sugiere una interpretación copulativa, no disyuntiva. Por lo tanto, la referida ley no le da la alternativa al Municipio de elegir entre dos categorías para asignar los fondos, sino que le indica que éstos deben de asignarse al concepto amplio de “operación de las facilidades”, el cual, independientemente de todo lo que pueda abarcar, tiene, por mandato legisla-tivo expreso, que incluir -el aspecto de mejoramiento de sueldos y condiciones de trabajo de los empleados.
*921No debe interpretarse arbitrariamente una ley, sino que la interpretación debe hacerse de forma que propicie el sentido y significado razonable deducible de su contenido. Román Mayol v. Tribunal Superior, 101 D.P.R. 807 (1973). Asimismo, donde la ley no distingue o excluye, no procede distinguir.
Aplicando lo anterior, vistas las alegaciones de los de-mandantes recurridos y las disposiciones bajo las cuales hacen sus reclamos, éstos poseen legitimación activa para entablar este pleito. Tomando las alegaciones de los recu-rridos como ciertas e interpretándolas de la forma más favorable para ellos, en la medida en que no han sido mejo-rados sus sueldos, me veo obligado a concluir que los demandantes han sufrido daños reales e inmediatos. Disentimos, por ende, de la Sentencia de este Tribunal.

 Los recurridos, Mariana Hidalgo y otros, empleados del Municipio de Caguas (en adelante Municipio) en el Centro de Diagnóstico y Tratamiento (en adelante CDT), exponen ante este Tribunal que el Departamento de Salud aportó $8,630,000 durante el período de 1984 a 1994 para sufragar los gastos de operación del CDT, mediante convenios suscritos entre el Municipio y el Departamento de Salud. No obstante, el Tribunal no considerará estas alegaciones, ya que la prueba no estuvo ante la consideración del Tribunal de Primera Instancia (en adelante TPI) y es incompatible con los hechos estipulados por las partes. Véase Apéndice de la Petición de certiorari, pág. 208.


 La Ley Núm. 52 de 2 de julio de 1985 (24 L.P.R.A. sec. 74a et seq.) (en adelante Ley 52), enmendó la Ley Núm. 56 de 21 de junio de 1969 (24 L.P.R.A. see. 61 et seq.) (en adelante Ley 56).


 Alegó, además, que la petición no cumplía con los requisitos para la expedi-ción de un interdicto ni de un mandamus.


 Apéndice de la Petición de certiorari, pág. 208.


 El 3 de agosto de 1982 la Asamblea Municipal de Caguas (Asamblea Municipal) aprobó la Ordenanza Núm. 7, Serie 1982-83, que autorizaba a la Administra-ción del Municipio a cobrar por los servicios de salud prestados a personas no médi-co-indigentes, con el fin de recobrar parte de los costos. Para ello, la Asamblea Municipal se apoyó en la Ley 56, supra. Posteriormente, se aprobó la Ordenanza Núm. 30, Serie 1986-87, para enmendar las tarifas de varios de los servicios prestados. No obstante, no se hizo referencia a la Ley 56, supra. Véase Apéndice de la Petición de certiorari, págs. 108 — 114.
El 3 de julio de 1997 la Asamblea Municipal, fundamentándose en la Ley 56, supra, y en la Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.), Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico (en adelante Ley de Municipios Autónomos), aprobó la Ordenanza Núm. 4, Serie 1997-98, que estableció nuevos precios para los servicios médicos provistos en el CDT. Véase Apén-dice de la Petición de certiorari, págs. 115-119.


 Apéndice de la Petición de certiorari, pág. 97.


 Adujo, además, que la Ley 56, supra, no le aplica porque, al aprobarla, el legislador no consideró situaciones como la del CDT; que la política pública estable-cida por dicho estatuto está desapareciendo con la reforma de salud; que no era necesario ampararse en la Ley 56, supra, ya que la Ley de Municipios Autónomos autoriza el cobro por los servicios municipales prestados; que cumple con la Ley 56, supra, porque utiliza los fondos recaudados para el funcionamiento de las facilidades.


 Argumentaron, en síntesis, que el Municipio violó la ley al no establecer el fondo especial y que la Asamblea Municipal no tenía autoridad en ley para establecer los precios que cobraría por los servicios médicos prestados.


 Los recurridos solicitaron al Tribunal de Circuito de Apelaciones (en adelante TCA) que tomara conocimiento judicial de que el Municipio operaba sus facilidades médicas con un presupuesto combinado. Atales efectos, anejaron copias certificadas de diversos contratos que evidenciaban la trasferencia de fondos del Departamento al Municipio y, al respecto, una certificación de la Administración de Facilidades y Servicios de Salud como evidencia de que el Municipio recibió $8,630,000 durante el período de 1984 a 1994 para la compra de medicamentos, equipo y sufragar otros gastos de operación.
Aun cuando el TCA expresó que tales hechos eran susceptibles de conocimiento judicial, concluyó que era impropio acoger dicha solicitud, pues estaría adjudicando prueba que el TPI no tuvo ante su consideración y que era contraria a la estipulada por las partes ante el TPI.
Además, los recurridos no expusieron ante el TCA ni ante este Tribunal las circunstancias suficientes en derecho por las cuales debía considerarse dicha prueba y no las estipulaciones ante el TPI. Es obligación de las partes poner a los tribunales en posición para resolver, conforme a Derecho, las cuestiones planteadas ante sí.


 Apéndice de la Petición de certiorari, pág. 15.


 31 L.P.R.A. secs. 14 y 15, respectivamente.